DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: USPN 2004/0175559 A1 to Hume is the closest prior art reference available, yet that references fails to teach or suggest the now claimed methods of claims 1 and 10.  Hume is silent with respect to when the second curable polymeric material is applied. Those having skill in the art generally wait until the first material layer is fully cured before applying a second layer of material.  As set forth on the last three lines of page 27 and the first three lines on page 28 of “Guidance on Best Practices for the Installation of Spray Polyurethane Foam” published by Spray Foam Coalition of the ACC (American Chemistry Council) for the Polyurethanes Industry (copy provided as an attachment to this Office Action), application of a second curable polymer material to a still curing first curable polymer material is undesirable because of the risk of elevated internal temperature leading to poor quality spray polyurethane foam.  In light of this teaching, the claimed step of applying the second curable thermosetting polymeric material to the first curable polymeric material prior to curing (claim 1) or becoming tack-free (claim 10), in combination with the other claim elements is the basis for the allowance of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
	The rejection of the claims under this section of the statute is withdrawn in light of the amendments to the claims and the explanation now of record as provided in Applicant’s Arguments/Remarks filed 12/4/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753